Citation Nr: 0003199	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a speech 
impairment.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a bilateral foot 
disorder.

8.  Entitlement to service connection for a bladder disorder.

9.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claims for 
the appealed issues and granted his claim for service 
connection for fracture, nose, assigning a noncompensable 
evaluation, effective August 16, 1996.  The veteran did not 
appeal either the assigned evaluation or the effective date.  
Accordingly, those issues are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In 
September 1998 the Board REMANDED this case to the RO for 
additional development.  The development was completed to the 
extent possible and the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
currently diagnosed bilateral hearing loss and an inservice 
injury or disease or any other incident of service.

2.  There is no medical evidence of any currently diagnosed 
speech impairment.

3.  There is no medical evidence of any currently diagnosed 
left knee disorder.

4.  There is no competent medical evidence of a nexus between 
any currently diagnosed left ankle disorder and an inservice 
injury or disease or any other incident of service.

5.  There is no competent medical evidence of a nexus between 
any currently diagnosed thoracic or lumbar spine disorder and 
an inservice injury or disease or any other incident of 
service.

6.  There is no medical evidence of any currently diagnosed 
neck or cervical spine disorder.

7.  There is no medical evidence of any currently diagnosed 
bilateral foot disorder.

8.  There is no medical evidence of any currently diagnosed 
bladder disorder.

9.  There is no competent medical evidence of a nexus between 
any currently diagnosed psychiatric disorder and an inservice 
injury or disease or any other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).

2.  The veteran's claim for service connection for a speech 
impairment is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

3.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

4.  The veteran's claim for service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

5.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

6.  The veteran's claim for service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

7.  The veteran's claim for service connection for a 
bilateral foot disorder is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991).

8.  The veteran's claim for service connection for a bladder 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

9.  The veteran's claim for service connection for a nervous 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
arthritis, a sensorineural hearing loss, and a psychosis, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  See Savage, 10 Vet. App. at 497-98.

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes the veteran's claims were REMANDED 
in September 1998 in order to attempt to locate the veteran's 
service medical records by alternative searches at the 
National Personnel Records Center and the Marine Corps 
Reserve Support Command.  The Board notes that the RO has 
made several attempts, including alternative searches, such 
as those noted above, and with the National Archives and 
Records Administration, to obtain these records, all to no 
avail.  The veteran was notified by the RO in January 1997 
that attempts to obtain these records had been unsuccessful.  
The November 1996 RO decision also notified the veteran that 
attempts to obtain these records had been unsuccessful.  As 
these searches have exhausted all possible venues for 
obtaining these records, and the veteran has been so 
notified, the statutory duty to assist has been fully met.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; see generally Hayre 
v. West, 188 F.3d 1327 (1999).  Accordingly, the veteran's 
claims must be adjudicated based on the evidence now of 
record.  While the absence of the veteran's service medical 
records is clearly not helpful to his claims, as will be 
explained below, the veteran's claims are not being denied at 
this point due to the lack of those records, but rather the 
absence of competent medical evidence necessary to establish 
well-grounded claims.  

The only service medical records of record are the veteran's 
March 1977 induction physical examination and medical history 
reports.  These reveal no then-current disabilities or a 
history of previous medical problems, other than childhood 
diseases.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection, including 
arthritis, a sensorineural hearing loss, or a psychosis, was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

Private medical records from November 1997 to February 1998, 
VA treatment records from August 1996 to August 1998, VA 
examination reports dated in October 1996, and the veteran's 
statements, have been reviewed and considered in rendering 
this decision.

The Board notes that this medical evidence reveals a current 
depression disorder, alcohol dependence in remission, a left 
ankle disorder, a bilateral hearing loss disorder, and 
thoracic and lumbar spine disorders.  There is no medical 
evidence of any current speech impairment, or left knee, 
neck, bilateral foot or bladder disorders.

Service connection for hearing loss is set forth in 38 C.F.R. 
§ 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

As noted above, no service medical records other than the 
induction reports have been obtained.  Thus, there is no 
evidence of record of a bilateral hearing loss during service 
meeting the criteria of § 3.385.  However, the lack of any 
evidence of hearing loss disability at separation is not 
fatal to the veteran's claim.  Laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the current hearing loss disability to the veteran's 
period of active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometry test results 
reflecting an upward shift in test 
thresholds in service, though still not 
meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

As the Court has held, the veteran has an obligation to 
submit competent medical evidence of a nexus between his 
present bilateral hearing loss and his military service.  Lay 
testimony cannot provide such medical evidence because lay 
persons are not competent to offer medical opinions.  See 
Boyer v. West, 11 Vet. App. 477, 478 (1998); Wade v. West, 11 
Vet. App. 302, 304-306 (1998); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

There is no evidence of record of a medical opinion relating 
any currently diagnosed depression disorder, left ankle 
disorder, bilateral hearing loss disorder, or thoracic and 
lumbar spine disorders with the veteran's active duty 
service, or any incident of that service.

Indeed, the only evidence of record which alleges that the 
found disorders are the result of an inservice injury or 
disease are the veteran's own statements in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of these disorders; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his or her burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.  Where, 
as here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

As noted above, a well-grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claims for 
service connection for a bilateral hearing loss, a speech 
impairment, a left knee disorder, a left ankle disorder, a 
back disorder, a neck disorder, a bilateral foot disorder, a 
bladder disorder, and a nervous disorder.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  With 
regard to the veteran's representative's argument, in the 
December 1999 Informal Brief Presentation, as to the duty to 
assist noted in VA Adjudication Manual M21-1, the Board notes 
that this contention has been addressed by the Court in the 
case of Morton v. West, 12 Vet. App. 477 (1999).  That case 
essentially held that the provisions of Manual M21-1 were, 
for the most part, only interpretive provisions designed to 
facilitate the execution of 38 U.S.C.A. and 38 C.F.R., and 
were not intended to create new rights in conflict with the 
statutes or regulations.  To that extent, the Court held the 
provisions of M21-1 that conflict with 38 U.S.C.A. § 5107(a), 
as to the development of a claim prior to a finding of well 
groundedness, were of no force and effect.  The Court 
specifically held that, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  See also Horne v. West, 11 Vet. App. 9 (1998) 
(per curiam); Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  Subsequently, in August 1999, by VBA Letter 20-99-
60, the Veterans Benefits Administration rescinded those 
sections of Manual M21-1 which instructed VA to fully develop 
a claim before deciding whether or not it was well grounded.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a speech impairment is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left ankle disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a neck disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral foot disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bladder disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a nervous disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

